Citation Nr: 0204789	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  95-05 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence,
Rhode Island


THE ISSUE

Entitlement to the restoration of service connection for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 

INTRODUCTION

The veteran had active service from March 1968 to March 1971.

A June 1984 RO rating decision granted service connection for 
PTSD, effective from February 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1993 RO rating decision that severed service 
connection for PTSD, effective from August 1993.  The veteran 
submitted a notice of disagreement in July 1993, and the RO 
issued a statement of the case in December 1994.  The veteran 
submitted a substantive appeal in February 1995.


FINDINGS OF FACT

1.  Service connection for PTSD was granted in a June 1984 
rating decision.

2.  In a July 1993 rating decision, the RO severed service 
connection for PTSD effective August 1993.

3.  The June 1984 decision did not contain an undebatable 
error that would have lead to a manifestly different result 
if corrected.


CONCLUSION OF LAW

The decision granting service connection for PTSD was not 
clearly and unmistakably erroneous, and service connection 
for PTSD is restored.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.102, 3.105(a) (d) (2001); and 38 C.F.R. 
§ 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Assist and Provide Notice

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The implementing regulations are meant to define 
terms used in the Act, and provide guidance for carrying out 
the requirements of the Act.  The regulations, with the 
exception of development in the case of attempts to reopen 
finally denied claims made after August 21, 2001, are not 
meant to bestow any new rights.  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Thus, the veteran is not prejudiced by the 
Board's initial application of the regulations to his claim.

In this case the veteran's application appears to be intact.  
He has been informed of the information necessary to 
substantiate his claim via the statement of the case, the 
supplemental statement of the case, and letters from the RO. 
The record contains sufficient information and opinions to 
decide the claim. The veteran has been afforded an 
opportunity to provide testimony.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  Inasmuch as this decision 
restores service connection, further assistance in 
substantiating the claim is unnecessary.


II.  Entitlement to Restoration of Service Connection for 
PTSD.

Once service connection has been granted, it can be severed 
only upon the Secretary's showing that the rating decision 
granting service connection was "clearly and unmistakably 
erroneous," and only after certain procedural safeguards 
have been met.  38 C.F.R. § 3.105(d); see also Daniels v. 
Gober, 10 Vet. App. 474 (1997); Graves v. Brown, 6 Vet.App. 
166, 170-71 (1994).

A.  Procedural Safeguards

The Board notes as an initial matter that in an October 1989 
rating decision the RO proposed to sever service connection 
for PTSD on the basis that the June 1984 decision granting 
service connection was based on clear and unmistakable error. 
The veteran was notified of the proposed severance in October 
1989, and was provided the opportunity to submit evidence and 
arguments in rebuttal of the proposed severance. The veteran 
testified at a hearing in January 1990.  No severance action 
was taken at that time.

In May 1993, the veteran was again notified of a proposed 
severance to be effective August 1993, and was again provided 
the opportunity to submit additional evidence in rebuttal.  
The decision to sever service connection was made in July 
1993.  That decision was made effective August 1, 1993.  The 
provisions of 38 C.F.R. § 3.105(d), provided then, as now, 
that a severance was to be effective the last day of the 
month in which a 60 day period after notice of the final 
rating action had expired.  Thus, the earliest date service 
connection could properly have been effective was October 1, 
1993.  

Given the Board's decision restoring service connection, any 
question as to the proper effective date of severance is 
rendered moot.

B.  Clear and Unmistakable Error

The Board must now address the question of whether the prior 
grant of service connection for PTSD in June 1984 was 
"clearly and unmistakably erroneous."  The United States 
Court of Appeals for Veterans Claims (hereinafter, the Court) 
has held that 38 C.F.R. § 3.105(d) places the same burden of 
proof on the VA when it seeks to sever service connection as 
38 C.F.R. § 3.105(a) places upon a claimant seeking to have 
an unfavorable previous determination overturned.  
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  In that 
regard, the Court has held that "clear and unmistakable 
error" is defined the same under 38 C.F.R. § 3.105(d) as it 
is under 38 C.F.R. § 3.105(a).  Venturella v. Gober, 10 
Vet.App. 340 (1997).

The Court has defined clear and unmistakable error as "a 
very specific and rare kind of 'error.'  It is the kind of 
error, of fact or of law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).

The Court has set forth a three-pronged test to determine 
whether "clear and unmistakable error" was present under 38 
C.F.R. § 3.105(a) in a prior determination:  (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated), or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was clear and unmistakable error 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).

However, the Court has recently held that although the same 
standards apply in a determination of clear and unmistakable 
error in a final decision (38 C.F.R. § 3.105(a)) and 
determination as to whether a decision granting service 
connection was the product of clear and unmistakable error 
for the purposes of severing service connection (38 C.F.R. 
§ 3.105(d)), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.  The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "if the 
Court were to conclude that a service-connection award can be 
terminated pursuant to section 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

Based on the foregoing, therefore, the Board's task is to 
determine, based on all the evidence of record (including 
that which was recently obtained by the RO), whether the June 
1984 rating decision was clearly and unmistakably erroneous 
in granting service connection for PTSD.

(1)  Factual Background
	
Following is a summary of evidence before the RO in June 
1984, at the time of the award of service connection for 
PTSD.

The veteran served in Vietnam from September 1968 to 
September 1969, and from September 1970 to March 1971.  
Service department records show that he was awarded the 
National Defense Service Medal, the Vietnam Service Medal, 
and the Vietnam Compaign Medal; and received a Sharpshooter 
(M-14), three Overseas Bars, and a Parachute Badge.  The 
veteran's DD Form 214 indicates that his military 
occupational specialty (MOS) was that of a stock control and 
accounting specialist. 

Also of record were service medical records at the time of 
the veteran's entrance and separation examinations in March 
1968 and March 1971, respectively, which show normal 
neurologic and psychiatric systems.  A report of VA 
examination in January 1976 was negative of any neurologic or 
psychiatric findings.

Service personnel records show that the veteran was involved 
in the following campaigns:  Vietnam Counteroffensive Phase 
V; Vietnam Counteroffensive Phase VIX; TET 1969 
Counteroffensive (Tenth); Vietnam Summer & Fall 69; and 13th 
Campaign Unnamed.  He also had Article 15 violations for 
being outside the compound without specific permission, being 
absent without authority, and being in possession of 
marihuana.

The veteran underwent a VA examination in May 1984.  He 
reported being startled and bothered by bright lights, which 
cause a flashing sensation across the top of his head.  He 
described sleep disturbance and nightmares usually of being 
trapped.  He reported experiencing some of the fears he felt 
in Vietnam.  He reported having flashbacks of Vietnam, and of 
thinking of Vietnam regularly, but of no particular incident.  
He reported having thoughts that made him upset, and other 
thoughts of fondness; he desired to return to Vietnam.  He 
described severe headaches, irritability, and a history of 
frequent fighting.  The veteran also reported that he saw 
combat in Vietnam, but was not injured.  He denied any 
psychiatric treatment while on active duty.  Since his 
discharge from service, he worked primarily in woodcutting.

Upon examination, the veteran responded in a relevant and 
coherent manner; he described photophobia, headaches, 
diarrhea, nightmares of being trapped or confined, 
claustrophobia inside vehicles, flashback reactions, startle 
reactions, conflicts in interpersonal relationships, frequent 
fighting, and avoidance of socialization.  The veteran was 
oriented, and his memory was intact for past and recent 
events.  There was no looseness of associations, flight of 
ideas, disorganized thinking, or a delusional system; his 
affect was within normal parameters.

The veteran was diagnosed with personality disorder, 
borderline type; and PTSD, moderate.  The examiner commented 
that it was difficult to elicit specific stressors, and that 
the veteran had no specific incident that he dwelled upon or 
that recurred as an intrusive thought.  In any event, the 
veteran did describe flashback-type reactions, startle 
reaction, fears of confinement, nocturnal anxiety, recurrent 
nightmares, and social withdrawal.
 
Based on the evidence and the law extant at the time, the RO 
granted service connection for PTSD in June 1984.  In its 
rating decision, the RO found supporting evidence that the 
veteran was in combat.  Records show that the veteran's MOS 
was changed to combat engineer in June 1970.  A VA examiner 
noted that, although it was difficult to elicit specific 
stressors, the veteran described symptomatology which would 
support a diagnosis of PTSD.

Post-service medical records reflect that the veteran was 
hospitalized for PTSD from November 1984 through February 
1985, and again in May 1985 and August 1985.  The admitting 
diagnosis in May 1985 was PTSD with schizophrenia and 
disorganization.

A report of special psychiatric VA examination in October 
1985 reflects a diagnosis on Axis I of PTSD, impairment 
severe.

Records show that the veteran was again hospitalized from 
December 1986 through January 1987 because of increasing 
flashbacks of Vietnam, family problems, depression, increased 
stress, and his living in the woods and streets for about 
three months prior to admission.

The veteran underwent a VA psychiatric examination in May 
1989.  He reported having a number of distressing dreams and 
felt that he was in the Special Forces in Vietnam, and as a 
result, there were people who were following him 
periodically, and that he was dealing with life and death 
situations.  He described one dream about a man dying that he 
picked up on the road.  He said that it was a Marine who had 
been slashed with a machete; he heard a "faint cry" along 
the road, went over, and the man "died in my arms."  He 
also reported that a good friend was captured and became a 
POW, and never returned to the United States.  He also 
reported seeing Ho Chi Minh's face floating around across the 
room and laughing at him.

Upon examination, the veteran was poorly groomed and in 
tattered, torn clothing; he spoke in a rather flippant manner 
throughout the interview.  His affect was intense and 
inappropriate to situation and ideation.  His mood was 
practically euphoric.  He had definite evidence of paranoid 
and grandiose delusions, but denied hallucinations of an 
auditory nature.  He had no suicidal or homicidal ideation.  
He was oriented times three; his memory was intact.  He had 
no cognitive impairment.  He had no insight into his illness, 
and his judgment was questionable.

The diagnosis on Axis I was schizophrenia, chronic 
undifferentiated, which was described as severe.  The 
examiner noted that the veteran probably did not meet the 
criteria in the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (DSM-3), for a diagnosis of PTSD, but most likely 
did meet the criteria for chronic schizophrenia, paranoid 
type.  As supporting evidence for this diagnosis, the 
examiner noted that there had been a number of different 
paranoid delusions and acute exacerbations of the delusional 
material, developing into a full-blown schizophrenic episode.

In a July 1989 addendum to the VA psychiatric examination 
report the examiner concluded that the veteran currently had 
schizophrenia.  The examiner noted that, although the veteran 
was in Vietnam and had a number of different symptoms of 
PTSD, the most prominent diagnosis, presently, was 
schizophrenia.  He did not suffer "primarily" from PTSD; 
nor did its relationship to PTSD seem evident.  It was the 
opinion of the examiner at the present time that the 
diagnosis of PTSD was an error.

In October 1989, the RO conducted a review of the grant of 
service connection for PTSD.  Noting that the veteran had 
never been awarded commendations indicative of combat service 
and that the stressors normally associated with PTSD were not 
present, the veteran was notified to submit additional 
evidence that PTSD was incurred in or aggravated by military 
service.

In an October 1989 rating decision, the RO proposed to sever 
service connection for PTSD.  The reasoning contained in that 
decision was that the June 1984 rating decision was clearly 
and unmistakably erroneous in establishing service connection 
for PTSD in the absence of objective evidence of stressors in 
service.  Specifically, the RO relied on the fact that the 
veteran's DD Form 214 and DA Form 20 did not show any 
indication that the veteran was in combat.

In January 1990, the veteran testified before an RO hearing 
officer that he was an infantry rifleman in Vietnam and 
served with the "fifth Special Forces group."

Thereafter, in a July 1993 rating decision, the RO severed 
service connection for PTSD, effectuating the October 1989 
rating decision on the basis of (1) no diagnosis of PTSD, and 
(2) no objective evidence of in-service stressors. 

A report of VA examination in October 1994 shows a diagnosis 
on Axis I of PTSD by history, and a diagnosis on Axis II of 
schizo-personality disorder.  The examiner noted that the 
veteran's personality disorder was so intense as to render 
the veteran completely unable to work with people.  The 
examiner commented that the diagnosis of PTSD was made based 
on history, review of the record, and the interview with the 
veteran.  He gave the veteran the benefit of the doubt, in 
spite of the fact that specific symptoms were not elicited.  
The examiner added that, if the events reported by the 
veteran were true, then "the diagnosis would certainly be 
apparent."

A report of VA examination in January 1996 shows diagnoses on 
Axis I of PTSD by history, and schizoaffective disorder.  The 
examiner noted that the veteran had affective lability and 
signs of psychoses in between the affective cyclic episodes.  
These problems were related to the veteran's inability to 
differentiate at times reality, and at other times he had 
difficulty making appropriate judgments.

The veteran underwent a VA examination in June 1996.  The 
examiner summarized the veteran's military history, noting 
that the veteran served in Vietnam from 1968 to 1969 and 
again in 1970 to 1971; he served as a bodyguard for U.S. 
officers and Vietnamese dignitaries; and he rode "shotgun" 
on convoys.  He was MIA for one month, and had recurring 
nightmares of the people he killed.  The veteran was 
diagnosed with PTSD, severe with periods of psychotic 
thinking.

In August 1996 and in February 2000, the RO requested that 
the veteran provide a complete detailed description of the 
traumatic incident(s) that produced the stress, resulting in 
PTSD.  No response was received.

In July 2000, the veteran's entire service personnel file was 
associated with the claims folder.  An extract of "Special 
Orders Number 252," dated in September 1969, reflects that 
the veteran was assigned to:  "USARV Rtn Det WOBRD07 APO SF 
96375" for further assignment to 75 Infantry Ranger Company 
A, Fort Benning, Georgia.

In September 2000, the RO forwarded the following listing of 
alleged stressors to U.S. Armed Services Center for Research 
of Unit Records (USASCRUR):  a soldier died in the veteran's 
arms; a good friend became a POW/MIA; the veteran was 
subjected to sniper fire; and during his second tour, the 
veteran was assigned to watch over American soldiers 
suspected of having gone bad or having murdered fellow 
soldiers.

In September 2001, the veteran's VA treating physician 
indicated that stressors were not documented in his medical 
records.

In October 2001, a response from USASCRUR indicated that 
additional information was needed to verify each of the 
veteran's alleged stressors.

In October 2001, the RO again requested that the veteran 
provide more detailed information as to alleged stressors.  
No response was received.

(2)  Legal Analysis

The severance of service connection was premised on two 
findings; first, that there was no current diagnosis of PTSD; 
and second that there was no credible supporting evidence of 
the claimed stressors.

However, there was evidence of PTSD at the time of the grant 
of service connection, and there continues to be evidence 
that the veteran has PTSD.  The veteran has received 
assessments of PTSD from medical professionals.  Thus the 
evidence is not undebatable on this question.

There is also evidence supporting a finding that the veteran 
engaged in combat.  His service in a war zone, i.e. Vietnam, 
and his MOS as a combat engineer provide support for a 
finding that he engaged in combat.  Since the veteran has 
reported some combat related stressors, credible supporting 
evidence of those stressors would not be needed if it was 
found that he engaged in combat.  38 C.F.R. § 3.304(f) (2001) 
(effective May 19, 1993).

As the Court has noted, clear and unmistakable error is the 
kind of error, of fact or of law, that . . . compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo, 6 Vet. App. at 43.  

Here, it is debatable whether or not the veteran participated 
in combat, whether he has PTSD as a result of combat 
stressors, and indeed whether he meets the criteria for the 
diagnosis.  A reasonable mind could have answered all of 
these questions in the veteran's favor, and granted service 
connection.  As such, the June 1984 rating decision granting 
service connection for PTSD was not clearly and unmistakably 
erroneous, and restoration of service connection for PTSD is 
therefore warranted.


ORDER

Service connection for PTSD is restored.



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

